Citation Nr: 1647819	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  05-38 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for schizophrenic reactive type and bipolar disorder, originally claimed as a nervous condition.  

2.  Entitlement to an initial evaluation in excess of 10 percent for left foot hallux valgus disability. 

3.  Entitlement to an initial compensable evaluation for right foot hallux valgus disability.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU). 

5.  Entitlement to automobile and adaptive equipment or adaptive equipment only.


WITNESS AT HEARING ON APPEAL

The Veteran 
ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1974 to December 1975. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In a March 2005 rating decision, the RO granted service connection for left and right hallux valgus, assigning ratings of 10 and 0 percent, respectively, and confirmed and continued the previous denial of entitlement to service connection for schizophrenic reaction.  In a May 2009 rating decision, the RO denied entitlement to automobile or adaptive equipment or adaptive equipment only.  The Veteran appealed the ratings assigned for left and right hallux valgus as well as the denials.

During the pendency of the appeal, the Veteran initiated a claim for entitlement to a TDIU due to his service-connected bilateral feet disabilities.  He initiated an appeal as to the denial of an August 2014 rating decision, but he failed to submit timely substantive appeal following the issuance of a January 2015 statement of the case (SOC).  However, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board finds that the Veteran's claim for a TDIU is part and parcel to the current increased rating claims on appeal. 

In August 2016, the Veteran testified before the undersigned during a Board hearing held via videoconference capabilities.  A copy of the hearing transcript has been associated with the claims folder. 

During the August 2016 Board hearing, the Veteran raised the issue of entitlement to service connection for a back disorder.  This issue has not, however, been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The Board notes that the Veteran also has perfected appeals as to whether the decision to withhold half of his ten percent compensation award effective the day following his 61st day of incarceration (April 4, 2009) was proper, and whether the award dated November 17, 2009 was correct in counting a total of $11,717.00 in income from May 1, 2005 to May 1, 2006 based on an Income Verification Match (IVM) match and in adjusting for his periods of incarceration from September 22, 2003 to December 26, 2003, August 4, 2005 to August 24, 2005 and beginning February 4, 2009 was proper.  However, these matters are subject to a separate appeal that is currently pending a Board Hearing in accordance with the Veteran's request on his March 2015 substantive appeal, VA Form-9, and they will not be addressed in this decision.  The Veteran should be scheduled for a hearing in connection with these matters per his request.

The issues are addressed in the REMAND portion of the decision below and are  REMANDED to the AOJ.


REMAND

The Veteran seeks to reopen a previously denied claim for entitlement to service connection for schizophrenic reactive type and bipolar, originally claimed as nervous condition.  In addition, he seeks entitlement to initial increased ratings for right and left hallux valgus disabilities, entitlement to a TDIU, and entitlement to automobile and adaptive equipment or adaptive equipment only.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claims. 

During the August 2016 Board hearing the Veteran testified that his right and left hallux valgus disabilities have worsened since he was last evaluated by VA in August 2014.  In particular, the Veteran testified that the severity of his bilateral feet disabilities have increase to where he requires additional surgery on his left foot and he requires surgery on his right foot.  See August 2016 Board hearing transcript, pages 4 and 5.  Given the Veteran's testimony of increased symptomatology, the Board finds that new VA examination in needed to determine the severity of his right and left hallux valgus disabilities.  

In addition, during the Board hearing, the Veteran identified outstanding records of pertinent treatment for his mental health disorder and bilateral feet disabilities.  See August 2016 Board hearing transcript.  He testified that while he was incarcerated from 2008 to 2014 he received treatment for his feet and mental health problems.  

The record shows that the Veteran was an inmate with Department of Corrections, Arizona State Prison Complexes located in Maricopa, Kingman, Yuma, and Tucson from 2008 to 2014.  Although the record does contain limited records from the prison medical facility in Maricopa County dated in 2008, there has been no attempt to obtain the other identified records of pertinent treatment.  The Veteran further testified that he has received mental health treatment from the following medical facilities: Better Options from 1992 to 2000; Magellan Behavioral Health Services from 2000 to 2005; and Southwest Behavioral Center in 2008.  Attempts should be made to obtain these outstanding records of pertinent treatment.  

Finally, the claims for automobile and adaptive equipment or for adaptive equipment only, and a TDIU, are inextricably intertwined with the increased rating claims being remanded herein, appellate consideration of those issues is deferred pending resolution of the claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Update the claims folder with the Veteran's VA treatment records dated since July 2014.  
 
2. Ask the Veteran to submit appropriate authorizations for VA to obtain records of his treatment from the Department of Corrections, Arizona State Prison Complexes located in Maricopa, Kingman, Yuma, and Tucson from 2008 to 2014; as well as for his treatment from Better Options from 1992 to 2000, Magellan Behavioral Health Services from 2000 to 2005, and Southwest Behavioral Center in Phoenix in 2008. 

After securing any necessary authorization, obtain all identified treatment records.  If requested records cannot be obtained, inform the Veteran of the missing records, the efforts made to obtain them, and of what further actions will be taken.

3. After the above development has been completed, schedule the Veteran for a VA examination with the appropriate specialist to assess the current severity of his bilateral hallux valgus disability.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  

The examiner is asked to address the symptoms of the Veteran's bilateral hallux valgus in accordance with VA rating criteria.

The examiner should also address any functional impairment as a result of his bilateral hallux valgus disability, to include its impact on his ability to maintain employment.

4. After completing any additional development deemed necessary, readjudicate the claims on appeal.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the he and any representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last statements of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


